Marshall, J.
This is an appeal from an order sustaining an attachment. It involves solely the question of whether the trial court decided correctly, from the evidence, on questions of fact. The rule in such cases is that the decision of the trial court - cannot be disturbed unless contrary to the clear preponderance of the evidence. The record has been carefully tested by that rule without discovering any sufficient reason for reversing the action of the trial court. It is not considered advisable to do more than state the conclusion to which we have arrived. The case is governed by a rule so well established that a discussion of it, or of the evidence calling for its application, will be of no value in future litigation.
By the Oov/rt.— The order of the superior court is affirmed.